Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of October 14,
2020 and is made by and among Pathfinder Bancorp, Inc. a Maryland corporation
(the “Company”), and the several purchasers of the Subordinated Notes (as
defined below) identified on the signature pages to the Purchase Agreement (as
defined below) (collectively, the “Purchasers”).

This Agreement is made pursuant to the Subordinated Note Purchase Agreement
dated October 14, 2020 by and among the Company and each of the Purchasers (the
“Purchase Agreement”), which provides for the sale by the Company to the
Purchasers of $25.0 million aggregate principal amount of the Company’s 5.50%
Fixed-to-Floating Rate Subordinated Notes due 2030, which were issued on October
14, 2020 (the “Subordinated Notes”). In order to induce the each of the
Purchasers to enter into the Purchase Agreement and in satisfaction of a
condition to the Purchasers’ obligations thereunder, the Company has agreed to
provide to the Purchasers and their respective direct and indirect transferees
and assigns the registration rights set forth in this Agreement. The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1.Definitions.   As used in this Agreement, the following capitalized defined
terms shall have the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

“Additional Interest” shall have the meaning set forth in Section 2(e) hereof.

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Closing Date” shall mean October 14, 2020.

“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors.

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, including any agent thereof; provided, however, that
any such depositary must at all times have an address in the Borough of
Manhattan, The City of New York.

“Event Date” shall have the meaning set forth in Section 2(e).

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 

--------------------------------------------------------------------------------

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) covering the Registrable Securities, and all amendments and supplements to
such registration statement, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

“Exchange Securities” shall mean the 5.50% Fixed-to-Floating Rate Subordinated
Notes due 2030 issued by the Company under the Indenture containing terms
identical to the Subordinated Notes (except that (i) interest thereon shall
accrue from the last date to which interest has been paid or duly provided for
on the Subordinated Notes or, if no such interest has been paid or duly provided
for, from the Interest Accrual Date, (ii) provisions relating to an increase in
the stated rate of interest thereon upon the occurrence of a Registration
Default shall be eliminated, (iii) the transfer restrictions and legends
relating to restrictions on ownership and transfer thereof as a result of the
issuance of the Subordinated Notes without registration under the 1933 Act shall
be eliminated, (iv) the denominations thereof shall be $100,000 and integral
multiples of $1,000 and (v) all of the Exchange Securities will be represented
by one or more global Exchange Securities in book-entry form unless exchanged
for Exchange Securities in definitive certificated form under the circumstances
provided in the Indenture) to be offered to Holders of Registrable Securities in
exchange for Registrable Securities pursuant to the Exchange Offer.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Holders” shall mean (i) the Purchasers, for so long as they own any Registrable
Securities, and each of their respective successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture and (ii) each Participating Broker-Dealer that holds
Exchange Securities for so long as such Participating Broker-Dealer is required
to deliver a prospectus meeting the requirements of the 1933 Act in connection
with any resale of such Exchange Securities.

“Indenture” shall mean the indenture, dated as of October 14, 2020 by and
between the Company and UMB Bank, N.A., as trustee, as the same may be amended
or supplemented from time to time in accordance with the terms thereof.

“Interest Accrual Date” means October 14, 2020.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Registrable Securities outstanding, excluding Exchange
Securities referred to in clause (ii) of the definition of “Holders” above;
provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities or Exchange Securities is required
hereunder, Registrable Securities and Exchange Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
shall be disregarded in determining whether such consent or approval was given
by the Holders of such required percentage.

“Notifying Broker-Dealer” shall have the meaning set forth in Section 3(f).

“Participating Broker-Dealer” shall have the meaning set forth in Section 3(f).

“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

2

--------------------------------------------------------------------------------

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated or deemed to be
incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble to this
Agreement.

“Purchasers” shall have the meaning set forth in the preamble of this Agreement.

 

“Registrable Securities” shall mean the Subordinated Notes; provided, however,
that any Subordinated Notes shall cease to be Registrable Securities when (i) a
Registration Statement with respect to such Subordinated Notes shall have been
declared effective under the 1933 Act and such Subordinated Notes shall have
been disposed of pursuant to such Registration Statement, (ii) such Subordinated
Notes shall have been sold to the public pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the 1933 Act, or are eligible
to be resold pursuant to Rule 144 without regard to the public information
requirements thereunder, (iii) such Subordinated Notes shall have ceased to be
outstanding, or (iv) such Subordinated Notes have been exchanged for Exchange
Securities which have been registered pursuant to the Exchange Offer
Registration Statement upon consummation of the Exchange Offer unless, in the
case of any Exchange Securities referred to in this clause (iv), such Exchange
Securities are held by Participating Broker-Dealers or otherwise are not freely
tradable by such Participating Broker-Dealers without any limitations or
restrictions under the 1933 Act (in which case such Exchange Securities will be
deemed to be Registrable Securities until such time as such Exchange Securities
are sold to a purchaser in whose hands such Exchange Securities are freely
tradeable without any limitations or restrictions under the 1933 Act).

“Registration Default” shall have the meaning set forth in Section 2(e).

“Registration Expenses” shall mean any and all reasonable expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange or FINRA registration and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state or other securities or blue sky laws and compliance with the rules of
FINRA (including reasonable fees and disbursements of one counsel for any
Holders in connection with qualification of any of the Exchange Securities or
Registrable Securities under state or other securities or blue sky laws and any
filing with and review by FINRA), (iii) all expenses of any Persons in
preparing, printing and distributing any Registration Statement, any Prospectus,
any amendments or supplements thereto, securities sales agreements, certificates
representing the Subordinated Notes or Exchange Securities and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and expenses incurred in connection with the
listing, if any, of any of the Subordinated Notes or Exchange Securities on any
securities exchange or exchanges or on any quotation system, (vi) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vii) the fees and disbursements of counsel for the Company and
the fees and expenses of independent public accountants for the Company or for
any other Person, business or assets whose financial statements are included in
any Registration Statement or Prospectus, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance, and (viii) the fees and expenses of the Trustee, any registrar, any
depositary, any paying agent, any escrow agent or any custodian, in each case
including fees and disbursements of their respective counsel.

3

--------------------------------------------------------------------------------

 

“Registration Statement” shall mean any registration statement of the Company
relating to any offering of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement (including, without limitation, any
Exchange Offer Registration Statement and any Shelf Registration Statement), and
all amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities, as the case may be, on an appropriate
form under Rule 415 under the 1933 Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated or deemed
to be incorporated by reference therein.

“Subordinated Notes” shall have the meaning set forth in the preamble to this
Agreement.

“TIA” shall mean the Trust Indenture Act of 1939, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“Trustee” shall mean the trustee with respect to the Subordinated Notes and the
Exchange Securities under the Indenture.

For purposes of this Agreement, (i) all references in this Agreement to any
Registration Statement, preliminary prospectus or Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the SEC pursuant to its Electronic Data Gathering, Analysis and Retrieval
system; (ii) all references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
any Registration Statement, preliminary prospectus or Prospectus (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
or deemed to be incorporated by reference in such Registration Statement,
preliminary prospectus or Prospectus, as the case may be; (iii) all references
in this Agreement to amendments or supplements to any Registration Statement,
preliminary prospectus or Prospectus shall be deemed to mean and include the
filing of any document under the 1934 Act which is incorporated or deemed to be
incorporated by reference in such Registration Statement, preliminary prospectus
or Prospectus, as the case may be; (iv) all references in this Agreement to Rule
144, Rule 144A, Rule 405 or Rule 415 under the 1933 Act, and all references to
any sections or subsections thereof or terms defined therein, shall in each case
include any successor provisions thereto; and (v) all references in this
Agreement to days (but not to business days) shall mean calendar days.

 

2.

Registration Under the 1933 Act.

(a)Exchange Offer Registration. The Company shall (A) use its commercially
reasonable efforts to file with the SEC on or prior to the 60th day after the
Closing Date an Exchange Offer Registration Statement covering the offer by the
Company to the Holders to exchange all of the Registrable Securities for a like
aggregate principal amount of Exchange Securities, (B) use its commercially
reasonable efforts to cause such Exchange Offer Registration Statement to be
declared effective by the SEC no later than the 120th day after the Closing
Date, (C) use its commercially reasonable efforts to cause such Registration
Statement to remain effective until the closing of the Exchange Offer and (D)
use its commercially

4

--------------------------------------------------------------------------------

 

reasonable efforts to consummate the Exchange Offer no later than 45 days after
the effective date of the Exchange Offer Registration Statement. Upon the
effectiveness of the Exchange Offer Registration Statement, the Company shall
promptly commence the Exchange Offer, it being the objective of such Exchange
Offer to enable each Holder eligible and electing to exchange Registrable
Securities for Exchange Securities (assuming that such Holder is not an
affiliate of the Company within the meaning of Rule 405 under the 1933 Act,
acquires the Exchange Securities in the ordinary course of such Holder’s
business and has no arrangements or understandings with any Person to
participate in the Exchange Offer for the purpose of distributing such Exchange
Securities) to trade such Exchange Securities from and after their receipt
without any limitations or restrictions under the 1933 Act or under the
securities or blue sky laws of the states of the United States.

In connection with the Exchange Offer, the Company shall:

(i)promptly mail or otherwise transmit, in compliance with the applicable
procedures of the depositary for such Registrable Securities, to each Holder a
copy of the Prospectus forming part of the Exchange Offer Registration
Statement, together with an appropriate letter of transmittal and related
documents;

(ii)keep the Exchange Offer open for not less than 20 business days (or longer
if required by applicable law) after the date notice thereof is mailed to the
Holders and, during the Exchange Offer, offer to all Holders who are legally
eligible to participate in the Exchange Offer the opportunity to exchange their
Registrable Securities for Exchange Securities;

(iii)use the services of a depositary with an address in the Borough of
Manhattan, City of New York for the Exchange Offer;

(iv)permit Holders to withdraw tendered Registrable Securities at any time prior
to the close of business, Eastern time, on the last business day on which the
Exchange Offer shall remain open, by sending to the institution and at the
address specified in the Prospectus or the related letter of transmittal or
related documents a facsimile transmission or letter setting forth the name of
such Holder, the principal amount of Registrable Securities delivered for
exchange, and a statement that such Holder is withdrawing its election to have
such Subordinated Notes exchanged;

(v)notify each Holder that any Registrable Security not tendered will remain
outstanding and continue to accrue interest, but will not retain any rights
under this Agreement (except in the case of Participating Broker-Dealers as
provided herein); and

(vi)otherwise comply in all material respects with all applicable laws relating
to the Exchange Offer.

The Exchange Securities shall be issued under the Indenture, which shall be
qualified under the TIA. The Indenture shall provide that the Exchange
Securities and the Subordinated Notes shall vote and consent together on all
matters as a single class and shall constitute a single series of debt
securities issued under the Indenture.

As soon as reasonably practicable after the close of the Exchange Offer, the
Company shall:

(i)accept for exchange all Registrable Securities duly tendered and not validly
withdrawn pursuant to the Exchange Offer in accordance with the terms of the
Exchange Offer Registration Statement and the letter of transmittal which is an
exhibit thereto;

5

--------------------------------------------------------------------------------

 

(ii)deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities so accepted for exchange by the Company; and

(iii)cause the Trustee promptly to authenticate and deliver Exchange Securities
to each Holder of Registrable Securities so accepted for exchange equal in
principal amount to the principal amount of the Registrable Securities of such
Holder so accepted for exchange.

Interest on each Exchange Security will accrue from the last date on which
interest was paid or duly provided for on the Subordinated Notes surrendered in
exchange therefor or, if no interest has been paid or duly provided for on such
Subordinated Notes, from the Interest Accrual Date. The Exchange Offer shall not
be subject to any conditions, other than (i) that the Exchange Offer, or the
making of any exchange by a Holder, does not violate any applicable law or any
applicable interpretation of the staff of the SEC, (ii) that no action or
proceeding shall have been instituted or threatened in any court or by or before
any governmental agency with respect to the Exchange Offer which, in the
Company’s judgment, would reasonably be expected to impair the ability of the
Company to proceed with the Exchange Offer, and (iii) that the Holders tender
the Registrable Securities to the Company in accordance with the Exchange Offer.
Each Holder of Registrable Securities (other than Participating Broker-Dealers)
who wishes to exchange such Registrable Securities for Exchange Securities in
the Exchange Offer will be required to represent that (i) it is not an affiliate
(as defined in Rule 405 under the 1933 Act) of the Company, (ii) any Exchange
Securities to be received by it will be acquired in the ordinary course of
business, (iii) it has no arrangement with any Person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Securities,
and (iv) it is not acting on behalf of any Person who could not truthfully make
the statements set forth in clauses (i), (ii) and (iii) immediately above, and
shall be required to make such other representations as may be reasonably
necessary under applicable SEC rules, regulations or interpretations to render
the use of Form S-4 or another appropriate form under the 1933 Act available.

(b)Shelf Registration. (i) If, because of any change in law or applicable
interpretations thereof by the staff of the SEC, the Company is not permitted to
effect the Exchange Offer as contemplated by Section 2(a) hereof, or (ii) if for
any other reason (A) the Exchange Offer Registration Statement is not declared
effective within 120 days following the Closing Date or (B) the Exchange Offer
is not consummated within 45 days after effectiveness of the Exchange Offer
Registration Statement (provided that if the Exchange Offer Registration
Statement shall be declared effective after such 120-day period or if the
Exchange Offer shall be consummated after such 45-day period, then the Company’s
obligations under this clause (ii) arising from the failure of the Exchange
Offer Registration Statement to be declared effective within such 120-day period
or the failure of the Exchange Offer to be consummated within such 45-day
period, respectively, shall terminate), or (iii) if any Holder is not eligible
to participate in the Exchange Offer or elects to participate in the Exchange
Offer but does not receive Exchange Securities which are freely tradeable
without any limitations or restrictions under the 1933 Act, the Company shall,
at its cost:

(A)use its commercially reasonable efforts to file with the SEC on or prior to
(a) the 180th day after the Closing Date or (b) the 60th day after any such
filing obligation arises, whichever is later, a Shelf Registration Statement
relating to the offer and sale of the Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by the
Majority Holders of such Registrable Securities and set forth in such Shelf
Registration Statement;

(B)use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the SEC as promptly as practicable, but in
no event later than (a) the 225th day after the Closing Date or (b) the 105th
day after an obligation to file with the SEC a Shelf Registration Statement
arises, whichever is later. In the event that the Company is required to file

6

--------------------------------------------------------------------------------

 

a Shelf Registration Statement pursuant to clause 2(b)(iii) above, the Company
shall file and use its commercially reasonable efforts to have declared
effective by the SEC both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to offers and sales of Registrable
Securities held by such Holder described in clause 2(b)(iii) above;

(C)use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective, supplemented and amended as required, in order
to permit the Prospectus forming part thereof to be usable by Holders for a
period of one year after the latest date on which any Subordinated Notes are
originally issued by the Company (subject to extension pursuant to the last
paragraph of Section 3) or, if earlier, when all of the Registrable Securities
covered by such Shelf Registration Statement (i) have been sold pursuant to the
Shelf Registration Statement in accordance with the intended method of
distribution thereunder, or (ii) cease to be Registrable Securities; and

(D)notwithstanding any other provisions hereof, use its commercially reasonable
efforts to ensure that (i) any Shelf Registration Statement and any amendment
thereto and any Prospectus forming a part thereof and any supplements thereto
comply in all material respects with the 1933 Act, (ii) any Shelf Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
and (iii) any Prospectus forming part of any Shelf Registration Statement and
any amendment or supplement to such Prospectus does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, clauses (ii) and (iii) shall
not apply to any statement in or omission from a Shelf Registration Statement or
a Prospectus made in reliance upon and conformity with information relating to
any Holder or Participating Broker-Dealer of Registrable Securities furnished to
the Company in writing by such Holder or Participating Broker-Dealer,
respectively, expressly for use in such Shelf Registration Statement or
Prospectus.

The Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement if reasonably requested by the Majority Holders with
respect to information relating to the Holders and otherwise as required by
Section 3(b) below, to use its commercially reasonable efforts to cause any such
amendment to become effective and such Shelf Registration Statement to become
usable as soon as reasonably practicable thereafter and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

(c)Expenses. The Company shall pay all Registration Expenses in connection with
the registration pursuant to Section 2(a) and 2(b) and, in the case of any Shelf
Registration Statement, will reimburse the Holders for the reasonable fees and
disbursements of one counsel (in addition to any local counsel) designated in
writing by the Majority Holders to act as counsel for the Holders of the
Registrable Securities in connection therewith; provided, however, that the
Company shall not be responsible for reimbursement for the fees and
disbursements of such counsel in an aggregate amount in excess of $10,000. Each
Holder shall pay all fees and disbursements of its counsel other than as set
forth in the preceding sentence or in the definition of Registration Expenses
and all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to a Shelf Registration Statement.

7

--------------------------------------------------------------------------------

 

(d)Effective Registration Statement.

(i)The Company shall be deemed not to have used its commercially reasonable
efforts to cause the Exchange Offer Registration Statement or any Shelf
Registration Statement, as the case may be, to become, or to remain, effective
during the requisite periods set forth herein if the Company voluntarily takes
any action that could reasonably be expected to result in any such Registration
Statement not being declared effective or remaining effective or in the Holders
of Registrable Securities (including, under the circumstances contemplated by
Section 3(f) hereof, Exchange Securities) covered thereby not being able to
exchange or offer and sell such Registrable Securities during that period unless
(A) such action is required by applicable law or (B) such action is taken by the
Company in good faith and for valid business reasons (but not including
avoidance of the Company’s obligations hereunder), including, but not limited
to, the acquisition or divestiture of assets or a material corporate transaction
or event, or if the Company determines in good faith that effecting or
maintaining the availability of the registration would materially and adversely
affect an offering of securities of the Company or if the Company is in
possession of material non-public information the disclosure of which would not
be in the best interests of the Company, in each case so long as the Company
promptly complies with the notification requirements of Section 3(k) hereof, if
applicable. Nothing in this paragraph shall prevent the accrual of Additional
Interest on any Registrable Securities or Exchange Securities.

(ii)An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof shall not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, such
Registration Statement shall be deemed not to have been effective during the
period of such interference until the offering of Registrable Securities
pursuant to such Registration Statement may legally resume.

(iii)During any 365-day period, the Company may, by notice as described in
Section 3(e), suspend the availability of a Shelf Registration Statement (and,
if the Exchange Offer Registration Statement is being used in connection with
the resale of Exchange Securities by Participating Broker-Dealers as
contemplated by Section 3(f), the Exchange Offer Registration Statement) and the
use of the related Prospectus for up to two periods of up to 60 consecutive days
each (except for the consecutive 60-day period immediately prior to final
maturity of the Subordinated Notes), but no more than an aggregate of 120 days
during any 365-day period, upon (a) the happening of any event or the discovery
of any fact referred to in Section 3(e)(vi), or (b) if the Company determines in
good faith that effecting or maintaining the availability of the registration
would materially and adversely affect an offering of securities of the Company
or if the Company is in possession of material non-public information the
disclosure of which would not be in the best interests of the Company, in each
case subject to compliance by the Company with its obligations under the last
paragraph of Section 3.

(e)Increase in Interest Rate. In the event that:

(i)the Exchange Offer Registration Statement is not filed with the SEC on or
prior to the 60th day following the Closing Date, or

(ii)the Exchange Offer Registration Statement is not declared effective by the
SEC on or prior to the 120th day following the Closing Date, or

8

--------------------------------------------------------------------------------

 

(iii)the Exchange Offer is not consummated on or prior to the 45th day following
the effective date of the Exchange Offer Registration Statement, or

(iv)if required, a Shelf Registration Statement is not filed with the SEC on or
prior to (A) the 180th day following the Closing Date or (B) the 60th day after
the obligation to file with the SEC a Shelf Registration Statement arises,
whichever is later, or

(v)if required, a Shelf Registration Statement is not declared effective on or
prior to (a) the 225th day following the Closing Date or (b) the 105th day after
an obligation to file with the SEC a Shelf Registration Statement arises,
whichever is later, or

(vi)a Shelf Registration Statement is declared effective by the SEC but such
Shelf Registration Statement ceases to be effective or such Shelf Registration
Statement or the Prospectus included therein ceases to be usable in connection
with resales of Registrable Securities for any reason and (A) the aggregate
number of days in any consecutive 365-day period for which the Shelf
Registration Statement or such Prospectus shall not be effective or usable
exceeds 120 days, (B) the Shelf Registration Statement or such Prospectus shall
not be effective or usable for more than two periods (regardless of duration) in
any consecutive 365-day period or (C) the Shelf Registration Statement or such
Prospectus shall not be effective or usable for a period of more than 90
consecutive days, or

(vii)the Exchange Offer Registration Statement is declared effective by the SEC
but, if the Exchange Offer Registration Statement is being used in connection
with the resale of Exchange Securities as contemplated by Section 3(f) of this
Agreement, the Exchange Offer Registration Statement ceases to be effective or
the Exchange Offer Registration Statement or the Prospectus included therein
ceases to be usable in connection with resales of Exchange Securities for any
reason during the 180-day period referred to in Section 3(f)(B) of this
Agreement (as such period may be extended pursuant to the last paragraph of
Section 3 of this Agreement) and (A) the aggregate number of days in any
consecutive 365-day period for which the Exchange Offer Registration Statement
or such Prospectus shall not be effective or usable exceeds 120 days, (B) the
Exchange Offer Registration Statement or such Prospectus shall not be effective
or usable for more than two periods (regardless of duration) in any consecutive
365-day period or (C) the Exchange Offer Registration Statement or the
Prospectus shall not be effective or usable for a period of more than 90
consecutive days,

(each of the events referred to in clauses (i) through (vii) above being
hereinafter called a “Registration Default”), the per annum interest rate borne
by the Registrable Securities shall be increased (“Additional Interest”) by
one-quarter of one percent (0.25%) per annum immediately following such 60-day
period in the case of clause (i) above, immediately following such 120-day
period in the case of clause (ii) above, immediately following such 45-day
period in the case of clause (iii) above, immediately following any such 180-day
period or 60-day period, whichever ends later, in the case of clause (iv) above,
immediately following any such 225-day period or 105-day period, as applicable,
in the case of clause (v) above, immediately following the 120th day in any
consecutive 365-day period, as of the first day of the third period in any
consecutive 365-day period or immediately following the 90th consecutive day,
whichever occurs first, that a Shelf Registration Statement shall not be
effective or a Shelf Registration Statement or the Prospectus included therein
shall not be usable as contemplated by clause (vi) above, or immediately
following the 120th day in any consecutive 365-day period, as of the first day
of the third period in any consecutive 365-day period or immediately following
the 90th consecutive day, whichever occurs first, that the Exchange Offer
Registration Statement shall not be effective or the Exchange Offer Registration
Statement or the Prospectus included therein shall not be usable as contemplated
by clause (vii) above, which rate will be increased by an additional one-quarter
of one percent (0.25%) per annum immediately

9

--------------------------------------------------------------------------------

 

following each 90-day period that any Additional Interest continues to accrue
under any circumstances; provided that, if at any time more than one
Registration Default has occurred and is continuing, then, until the next date
that there is no Registration Default, the increase in interest rate provided
for by this paragraph shall apply as if there occurred a single Registration
Default that begins on the date that the earliest such Registration Default
occurred and ends on such date that there is no Registration Default; provided
further, that the aggregate increase in such annual interest rate may in no
event exceed one-half of one percent (0.50%) per annum. Upon the filing of the
Exchange Offer Registration Statement after the 60-day period described in
clause (i) above, the effectiveness of the Exchange Offer Registration Statement
after the 120-day period described in clause (ii) above, the consummation of the
Exchange Offer after the 45-day period described in clause (iii) above, the
filing of the Shelf Registration Statement after the 180-day period or 60-day
period, as the case may be, described in clause (iv) above, the effectiveness of
a Shelf Registration Statement after the 225-day period or 105-day period, as
applicable, described in clause (v) above, or the Shelf Registration Statement
once again being effective or the Shelf Registration Statement and the
Prospectus included therein becoming usable in connection with resales of
Registrable Securities, as the case may be, in the case of clause (vi) above, or
the Exchange Offer Registration Statement once again becoming effective or the
Exchange Offer Registration Statement and the Prospectus included therein
becoming usable in connection with resales of Exchange Securities, as the case
may be, in the case of clause (vii) thereof, the interest rate borne by the
Subordinated Notes from the date of such filing, effectiveness, consummation or
resumption of effectiveness or usability, as the case may be, shall be reduced
to the original interest rate so long as no other Registration Default shall
have occurred and shall be continuing at such time and the Company is otherwise
in compliance with this paragraph; provided, however, that, if after any such
reduction in interest rate, one or more Registration Defaults shall again occur,
the interest rate shall again be increased pursuant to the foregoing provisions
(as if it were the original Registration Default). Notwithstanding anything in
this Agreement to the contrary, the Company will not be obligated to pay any
Additional Interest in the case of a Shelf Registration Statement with respect
to any Holder of Registrable Securities who fails to timely provide all
information with respect to Holder that is reasonably requested by the Company
to enable it to timely comply with its obligations under Section 2(b).

The Company shall notify the Trustee within three business days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable interest payment date,
immediately available funds in sums sufficient to pay the Additional Interest
then due. The Additional Interest due shall be payable on each interest payment
date to the record Holder of Registrable Securities entitled to receive the
interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the applicable Event Date.

Anything herein to the contrary notwithstanding, any Holder who was, at the time
the Exchange Offer was pending and consummated, eligible to exchange, and did
not validly tender, its Subordinated Notes for Exchange Securities in the
Exchange Offer will not be entitled to receive any Additional Interest.

(f)Specific Enforcement. Without limiting the remedies available to the Holders
or any Participating Broker-Dealer, the Company acknowledges that any failure by
the Company to comply with its obligations under 2(a) and 2(b) hereof may result
in material irreparable injury to the Holders or the Participating
Broker-Dealers for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, any Holder and any Participating Broker-Dealer may obtain
such relief as may be required to specifically enforce the Company’s obligations
under 2(a) and 2(b).

10

--------------------------------------------------------------------------------

 

 

3.

Registration Procedures. In connection with the obligations of the Company with
respect to the Registration Statements pursuant to 2(a) and 2(b) hereof, the
Company shall:

(a)prepare and file with the SEC a Registration Statement or, if required,
Registration Statements, within the time periods specified in Section 2, on the
appropriate form under the 1933 Act, which form (i) shall be selected by the
Company, (ii) shall, in the case of a Shelf Registration Statement, be available
for the sale of the Registrable Securities by the selling Holders thereof and
(iii) shall comply as to form in all material respects with the requirements of
the applicable form and include or incorporate by reference all financial
statements required by the SEC to be filed therewith or incorporated by
reference therein, and use its commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 1 hereof;

(b)prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary under applicable law to keep
such Registration Statement effective for the applicable period in accordance
with Section 2 hereof; cause each Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the 1933 Act; and comply with the provisions of the 1933 Act and the 1934
Act with respect to the disposition of all Registrable Securities covered by
each Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof;

(c)in the case of a Shelf Registration, (i) notify each Holder of Registrable
Securities, at least ten business days prior to filing, that a Shelf
Registration Statement with respect to the Registrable Securities is being filed
and advising such Holders that the distribution of Registrable Securities will
be made in accordance with the method elected by the Majority Holders; (ii)
furnish to each Holder of Registrable Securities and counsel for the Holders,
without charge, as many copies of each Prospectus, including each preliminary
Prospectus, and any amendment or supplement thereto and such other documents as
such Holder or counsel may reasonably request, including financial statements
and schedules and, if such Holder or counsel so requests, all exhibits
(including those incorporated by reference) in order to facilitate the public
sale or other disposition of the Registrable Securities; and (iii) subject to
the penultimate paragraph of this Section 3, the Company hereby consents to the
use of the Prospectus, including each preliminary Prospectus, or any amendment
or supplement thereto by each of the Holders of Registrable Securities in
accordance with applicable law in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in any Prospectus
or any amendment or supplement thereto;

(d)use its commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request, to cooperate with the Holders
of any Registrable Securities in connection with any filings required to be made
with FINRA, to keep each such registration or qualification effective during the
period such Registration Statement is required to be effective and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or entity
or as a dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d) or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction if it is not then so subject;

11

--------------------------------------------------------------------------------

 

(e)in the case of a Shelf Registration, notify each Holder of Registrable
Securities and counsel for such Holders promptly and, if requested by such
Holder or counsel, confirm such advice in writing promptly

(i)when a Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective,

(ii)of any request by the SEC or any state securities authority for
post-effective amendments or supplements to a Registration Statement or
Prospectus or for additional information after a Registration Statement has
become effective (other than comments to 1934 Act reports incorporated therein
by reference),

(iii)of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose,

(iv)[reserved],

(v)of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose,

(vi)of the happening of any event or the discovery of any facts during the
period a Shelf Registration Statement is effective which is contemplated in
Section 2(d)(i) or which makes any statement made in such Shelf Registration
Statement or the related Prospectus untrue in any material respect or which
constitutes an omission to state a material fact in such Shelf Registration
Statement or Prospectus and

(vii)of any determination by the Company that a post-effective amendment to a
Registration Statement would be appropriate. Without limitation to any other
provisions of this Agreement, the Company agrees that this Section 3(e) shall
also be applicable, mutatis mutandis, with respect to the Exchange Offer
Registration Statement and the Prospectus included therein to the extent that
such Prospectus is being used by Participating Broker-Dealers as contemplated by
Section 3(f);

(f)(A)     in the case of an Exchange Offer, (i) include in the Exchange Offer
Registration Statement (1) a “Plan of Distribution” section covering the use of
the Prospectus included in the Exchange Offer Registration Statement by
broker-dealers who have exchanged their Registrable Securities for Exchange
Securities for the resale of such Exchange Securities and (2) a statement to the
effect that any such broker-dealers who wish to use the related Prospectus in
connection with the resale of Exchange Securities acquired as a result of
market-making or other trading activities will be required to notify the Company
to that effect, together with instructions for giving such notice (which
instructions shall include a provision for giving such notice by checking a box
or making another appropriate notation on the related letter of transmittal)
(each such broker-dealer who gives notice to the Company as aforesaid being
hereinafter called a “Notifying Broker-Dealer”), (ii) furnish to each Notifying
Broker-Dealer who desires to participate in the Exchange Offer, without charge,
as many copies of each Prospectus included in the Exchange Offer Registration
Statement, including any preliminary prospectus, and any amendment or supplement
thereto, as such broker-dealer may reasonably request, (iii) include in the
Exchange Offer Registration Statement a statement that any broker-dealer who
holds Registrable Securities acquired for its own account as a result of
market-making activities or other trading activities (a “Participating
Broker-Dealer”), and who receives Exchange Securities for Registrable Securities
pursuant to the Exchange Offer,

12

--------------------------------------------------------------------------------

 

may be a statutory underwriter and must deliver a prospectus meeting the
requirements of the 1933 Act in connection with any resale of such Exchange
Securities, (iv) subject to the penultimate paragraph of this Section 3, the
Company hereby consents to the use of the Prospectus forming part of the
Exchange Offer Registration Statement or any amendment or supplement thereto by
any Notifying Broker-Dealer in accordance with applicable law in connection with
the sale or transfer of Exchange Securities, and (v) include in the transmittal
letter or similar documentation to be executed by an exchange offeree in order
to participate in the Exchange Offer the following provision:

“If the undersigned is not a broker-dealer, the undersigned represents that it
is not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities, it
represents that the Registrable Securities to be exchanged for Exchange
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus meeting
the requirements of the 1933 Act in connection with any resale of such Exchange
Securities pursuant to the Exchange Offer; however, by so acknowledging and by
delivering a prospectus, the undersigned will not be deemed to admit that it is
an “underwriter” within the meaning of the 1933 Act;”

(B)to the extent any Notifying Broker-Dealer participates in the Exchange Offer,
(i) the Company shall use its commercially reasonable efforts to maintain the
effectiveness of the Exchange Offer Registration Statement for a period of 180
days (subject to extension pursuant to the last paragraph of this Section 3)
following the last date on which exchanges are accepted pursuant to the Exchange
Offer, and (ii) the Company will comply, insofar as relates to the Exchange
Offer Registration Statement, the Prospectus included therein and the offering
and sale of Exchange Securities pursuant thereto, with its obligations under
Section 2(b)(D), the last paragraph of Section 2(b), Section 3(c), 3(d), 3(e),
3(g), 3(i), 3(j), 3(k), 3(o), 3(p), 3(q), 3(r) and 3(s), and the last three
paragraphs of this Section 3 as if all references therein to a Shelf
Registration Statement, the Prospectus included therein and the Holders of
Registrable Securities referred, mutatis mutandis, to the Exchange Offer
Registration Statement, the Prospectus included therein and the applicable
Notifying Broker-Dealers and, for purposes of this Section 3(f), all references
in any such paragraphs or sections to the “Majority Holders” shall be deemed to
mean, solely insofar as relates to this Section 3(f), the Notifying
Broker-Dealers who are the Holders of the majority in aggregate principal amount
of the Exchange Securities which are Registrable Securities; and

(C)the Company shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement as would otherwise be
contemplated by Section 3(b) or 3(k) hereof, or take any other action as a
result of this Section 3(f), for a period exceeding 180 days (subject to
extension pursuant to the last paragraph of this Section 3) after the last date
on which exchanges are accepted pursuant to the Exchange Offer and Notifying
Broker-Dealers shall not be authorized by the Company to, and shall not, deliver
such Prospectus after such period in connection with resales contemplated by
this Section 3;

(g)in the case of a Shelf Registration, furnish counsel for the Holders of
Registrable Securities copies of any request by the SEC or any state securities
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information (other than comments to 1934 Act
reports incorporated therein by reference);

13

--------------------------------------------------------------------------------

 

(h)use its commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement as soon as practicable
and provide immediate notice to each Holder of the withdrawal of any such order;

(i)in the case of a Shelf Registration, upon request furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendments thereto (without
documents incorporated or deemed to be incorporated therein by reference or
exhibits thereto, unless requested);

(j)in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and cause such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and in a form
eligible for deposit with the Depositary and registered in such names as the
selling Holders may reasonably request in writing at least two business days
prior to the closing of any sale of Registrable Securities;

(k)in the case of a Shelf Registration, upon the occurrence of any event or the
discovery of any facts as contemplated by Section 3(e)(vi) hereof, use its
commercially reasonable efforts to prepare a supplement or post-effective
amendment to a Registration Statement or the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Securities, such Prospectus will not contain at the time of such
delivery any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company agrees to
notify each Holder to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and each Holder hereby agrees to suspend
use of the Prospectus until the Company has amended or supplemented the
Prospectus to correct such misstatement or omission. At such time as such public
disclosure is otherwise made or the Company determines that such disclosure is
not necessary, in each case to correct any misstatement of a material fact or to
include any omitted material fact, the Company agrees promptly to notify each
Holder of such determination and to furnish each Holder such number of copies of
the Prospectus, as amended or supplemented, as such Holder may reasonably
request;

(l)obtain CUSIP and ISIN numbers for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement, and provide the Trustee with printed or word-processed
certificates for the Exchange Securities or Registrable Securities, as the case
may be, in a form eligible for deposit with the Depositary;

(m)(i) cause the Indenture to be qualified under the TIA in connection with the
registration of the Exchange Securities or Registrable Securities, as the case
may be, (ii) cooperate with the Trustee and the Holders to effect such changes,
if any, to the Indenture as may be required for the Indenture to be so qualified
in accordance with the terms of the TIA and (iii) execute, and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
as may be required to effect such changes, if any, and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

(n)in the case of a Shelf Registration, upon request make available for
inspection by representatives of the Holders of the Registrable Securities
participating in any disposition pursuant to a Shelf Registration Statement and
any one counsel or accountant retained by such Holders (with such inspection to
occur at such time as mutually agreed between the Company and such Persons), all
financial statements and other records, documents and properties of the Company
reasonably requested by any such Persons, and cause the respective officers,
directors, employees, and any other agents of the Company to supply all
information reasonably requested by any such Persons in connection with a Shelf
Registration Statement; provided, that any such Persons shall be required to
execute a customary confidentiality agreement;

14

--------------------------------------------------------------------------------

 

(o)in the case of a Shelf Registration, a reasonable time prior to filing any
Shelf Registration Statement, any Prospectus forming a part thereof, any
amendment to such Shelf Registration Statement or amendment or supplement to
such Prospectus, provide copies of such document to the Holders of Registrable
Securities and to counsel for any such Holders, and make such changes in any
such document prior to the filing thereof as the Holders of Registrable
Securities, or any of their counsel may reasonably request, and cause the
representatives of the Company to be available for discussion of such documents
as shall be reasonably requested by the Holders of Registrable Securities and
shall not at any time make any filing of any such document of which such Holders
or their counsel shall not have previously been advised and furnished a copy or
to which such Holders or their counsel shall reasonably object within a
reasonable time period;

(p)in the case of a Shelf Registration, use its commercially reasonable efforts
to cause all Registrable Securities to be listed on any securities exchange on
which similar debt securities issued by the Company are then listed if requested
by the Majority Holders;

(q)in the case of a Shelf Registration, use its commercially reasonable efforts
to cause the Registrable Securities to be rated by the same rating agency that
initially rated the Subordinated Notes, if so requested by the Majority Holders
of Registrable Securities, unless the Registrable Securities are already so
rated;

(r)otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and, with respect to each
Registration Statement and each post-effective amendment, if any, thereto and
each filing by the Company of an Annual Report on Form 10-K, make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering at least twelve months which shall satisfy the provisions of Section
11(a) of the 1933 Act and Rule 158 thereunder; and

(s)cooperate and assist in any filings required to be made with FINRA.

In the case of a Shelf Registration Statement, the Company may (as a condition
to such Holder’s participation in the Shelf Registration) require each Holder of
Registrable Securities to furnish to the Company such information regarding such
Holder and the proposed distribution by such Holder of such Registrable
Securities as the Company may from time to time reasonably request in writing
and require such Holder to agree in writing to be bound by all provisions of
this Agreement applicable to such Holder.

In the case of a Shelf Registration Statement, each Holder agrees and, in the
event that any Participating Broker-Dealer is using the Prospectus included in
the Exchange Offer Registration Statement in connection with the sale of
Exchange Securities pursuant to Section 3(f), each such Participating
Broker-Dealer agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the kind described in
Section 3(e)(ii), 3(e)(iii) or 3(e)(v) through 3(e)(vii) hereof, such Holder or
Participating Broker-Dealer, as the case may be, will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
receipt by such Holder or Participating Broker-Dealer, as the case may be, of
(i) the copies of the supplemented or amended Prospectus contemplated by Section
3(k) hereof or (ii) written notice from the Company that the Shelf Registration
Statement or the Exchange Offer Registration Statement, respectively, are once
again effective or that no supplement or amendment is required. If so directed
by the Company, such Holder or Participating Broker-Dealer, as the case may be,
will deliver to the Company (at the Company’s expense) all copies in its
possession, other than permanent file copies then in its possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice. Nothing in this paragraph shall prevent the accrual of
Additional Interest on any Registrable Securities.

15

--------------------------------------------------------------------------------

 

If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to the immediately preceding paragraph, the
Company shall be deemed to have used its commercially reasonable efforts to keep
the Shelf Registration Statement or, in the case of Section 3(f), the Exchange
Offer Registration Statement, as the case may be, effective during such period
of suspension; provided that (i) such period of suspension shall not exceed the
time periods provided in Section 2(d)(iii) hereof and (ii) the Company shall use
its commercially reasonable efforts to file and have declared effective (if an
amendment) as soon as practicable thereafter an amendment or supplement to the
Shelf Registration Statement or the Exchange Offer Registration Statement or
both, as the case may be, or the Prospectus included therein and shall extend
the period during which the Shelf Registration Statement or the Exchange Offer
Registration Statement or both, as the case may be, shall be maintained
effective pursuant to this Agreement (and, if applicable, the period during
which Participating Broker-Dealers may use the Prospectus included in the
Exchange Offer Registration Statement pursuant to Section 3(f) hereof) by the
number of days during the period from and including the date of the giving of
such notice to and including the earlier of the date when the Holders or
Participating Broker-Dealers, respectively, shall have received copies of the
supplemented or amended Prospectus necessary to resume such dispositions and the
effective date of written notice from the Company to the Holders or
Participating Broker-Dealers, respectively, that the Shelf Registration
Statement or the Exchange Offer Registration Statement, respectively, are once
again effective or that no supplement or amendment is required.

 

4.

Indemnification and Contribution.

(a)The Company agrees to indemnify and hold harmless each Holder, each
Participating Broker-Dealer and each Person, if any, who controls any Holder or
Participating Broker-Dealer within the meaning of either Section 15 of the 1933
Act or Section 20 of the 1934 Act, as follows:

(i)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, arising out of any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement (or any amendment thereto)
pursuant to which Exchange Securities or Registrable Securities were registered
under the 1933 Act, including all documents incorporated therein by reference,
or any omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus or Prospectus (or any amendment or
supplement thereto) or any omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii)against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission
described in subparagraph (i) above; provided that any such settlement is
effected with the written consent of the Company; and

(iii)against any and all expense whatsoever, as incurred (including, subject to
Section 4(c) below, the fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission described in subparagraph (i) above, to the extent that any such
expense is not paid under subparagraph (i) or (ii) above;

16

--------------------------------------------------------------------------------

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Holder or Participating Broker-Dealer with respect to such Holder, Participating
Broker-Dealer, as the case may be, expressly for use in the Registration
Statement (or any amendment thereto) or the Prospectus (or any amendment or
supplement thereto).

(b)Each Holder, severally but not jointly, agrees to indemnify and hold harmless
the Company, each director of the Company, each officer of the Company who
signed the Registration Statement, each Participating Broker-Dealer and each
other selling Holder and each Person, if any, who controls the Company, any
Participating Broker-Dealer or any other selling Holder within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 4(a) hereof, as incurred, but only with respect to untrue statements
or omissions, or alleged untrue statements or omissions, made in the Shelf
Registration Statement (or any amendment thereto) or any Prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by such Holder expressly for use in the Shelf Registration Statement (or
any amendment thereto) or such Prospectus (or any amendment or supplement
thereto); provided, however, that no such Holder shall be liable for any claims
hereunder in excess of the amount of net proceeds received by such Holder from
the sale of Registrable Securities pursuant to such Shelf Registration
Statement.

(c)Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement. Counsel to the respective
indemnified parties shall be selected as follows: (i) counsel to the Company,
its directors, each of its officers who signed the Registration Statement and
all Persons, if any, who control the Company within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act shall be selected by the Company;
(ii) counsel to the Holders (other than Participating Broker-Dealers) and all
Persons, if any, who control any Holders (other than any Participating
Broker-Dealers) within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act shall be selected by the Holders who held or hold, as the case
may be, a majority in aggregate principal amount of the Registrable Securities
held by all such Holders; and (iii) counsel to the Participating Broker-Dealers
and all Persons, if any, who control any such Participating Broker-Dealer within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall be
selected by the Participating Broker-Dealers who held or hold, as the case may
be, a majority in aggregate principal amount of the Exchange Securities referred
to in Section 3(f) hereof held by all such Participating Broker-Dealers. In no
event shall the indemnifying party or parties be liable for (A) the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from the indemnifying parties’ own counsel for the Company and all other Persons
referred to in clause (i) of this paragraph, (B) the fees and expenses of more
than one counsel (in addition to any local counsel) separate from the
indemnifying parties’ own counsel for all Holders (other than Participating
Broker-Dealers) and all other Persons referred to in clause (ii) of this
paragraph, and (C) the fees and expenses of more than one counsel (in addition
to any local counsel) separate from the indemnifying parties’ own counsel for
all Participating Broker-Dealers and all other Persons referred to in clause
(iv) of this paragraph, in each case in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. The indemnifying party shall be
entitled to participate therein and, to the extent that it shall elect, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party,
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the

17

--------------------------------------------------------------------------------

 

indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party under such subsection for any legal expenses
of other counsel or any other expenses, in each case subsequently incurred by
such indemnified party, in connection with the defense thereof other than
reasonable costs of investigation unless (A) the indemnified party shall have
employed separate counsel in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by the
indemnifying party) or (B) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party within a reasonable
time after notice of commencement of the action, in each of which cases the fees
and expenses of counsel shall be at the expense of the indemnifying party. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 4 (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

(d)If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party or parties on the one hand and the indemnified
party or parties on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or parties or such indemnified party or
parties, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(e)The Company and the Holders agree that it would not be just or equitable if
contribution pursuant to this Section 4 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 4 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

18

--------------------------------------------------------------------------------

 

Notwithstanding the provisions of this Section 4, other than in the case of
intentional misrepresentation or omission of a material fact, no Holder or
Participating Broker-Dealer shall be required to contribute any amount in excess
of the amount by which the total price at which Registrable Securities sold by
it were offered exceeds the amount of any damages that such Holder or
Participating Broker-Dealer has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

For purposes of this Section 4, each Person, if any, who controls a Holder or
Participating Broker-Dealer within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Holder or Participating Broker-Dealer, as the case may be, and each director of
the Company, each officer of the Company who signed the Registration Statement
and each Person, if any, who controls the Company within the meaning of Section
15 of the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company.

The respective obligations of the Holders and Participating Broker-Dealers to
contribute pursuant to this Section 4 are several in proportion to the principal
amount of Subordinated Notes purchased by them and not joint.

The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
Participating Broker-Dealer or any Person controlling any Holder or
Participating Broker-Dealer, or by or on behalf of the Company, its officers or
directors or any Person controlling the Company, (iii) acceptance of any of the
Exchange Securities and (iv) any sale of Registrable Securities or Exchange
Securities pursuant to a Shelf Registration Statement.

 

5.

Miscellaneous.

(a)Rule 144 and Rule 144A. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the 1934 Act, the Company
covenants that it will file all reports required to be filed by it under Section
13(a) or 15(d) of the 1934 Act and the rules and regulations adopted by the SEC
thereunder, that if it ceases to be so required to file such reports, it will
upon the request of any Holder or beneficial owner of Registrable Securities (i)
make publicly available such information (including, without limitation, the
information specified in Rule 144(c)(2) under the 1933 Act) as is necessary to
permit sales pursuant to Rule 144 under the 1933 Act, (ii) deliver or cause to
be delivered, promptly following a request by any Holder or beneficial owner of
Registrable Securities or any prospective purchaser or transferee designated by
such Holder or beneficial owner, such information (including, without
limitation, the information specified in Rule 144A(d)(4) under the 1933 Act) as
is necessary to permit sales pursuant to Rule 144A under the 1933 Act, and (iii)
take such further action that is reasonable in the circumstances, in each case
to the extent required from time to time to enable such Holder to sell its
Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (x) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, (y) Rule 144A under the 1933 Act, as
such Rule may be amended from time to time, or (z) any similar rules or
regulations hereafter adopted by the SEC. Upon the request of any Holder or
beneficial owner of Registrable Securities, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements.

19

--------------------------------------------------------------------------------

 

(b)No Inconsistent Agreements. The Company has not entered into nor will the
Company on or after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof; provided that
the Company will not be precluded from entering into any agreement after the
date hereof which may or does result, directly or indirectly, in the payment of
Additional Interest. The rights granted to the Holders hereunder do not and will
not in any way conflict in any material respects with and are not and will not
be inconsistent in any material respects with the rights granted to the holders
of any of the Company’s other issued and outstanding securities under any other
agreements entered into by the Company or any of its subsidiaries.

(c)Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or departure.

(d)Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, electronic mail, or any courier guaranteeing overnight delivery (i) if to
a Holder or Participating Broker-Dealer at the most current address set forth on
the records of the registrar under the Indenture, and (ii) if to the Company,
initially at the address set forth in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 5(d).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent via electronic mail; and on the next business day if
timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(e)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities, such Person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement, including the restrictions on resale set forth in this Agreement and,
if applicable, the Purchase Agreement, and such Person shall be entitled to
receive the benefits hereof.

(f)Third Party Beneficiary. Each Holder and Participating Broker-Dealer shall be
a third party beneficiary of the agreements made hereunder and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder. Each Holder, by its acquisition of Subordinated Notes, shall
be deemed to have agreed to the provisions of Section 5(b) hereof.

(g)Counterparts; Electronic Transmission. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Any

20

--------------------------------------------------------------------------------

 

facsimile or electronically transmitted copies hereof or signature hereon will,
for all purposes, be deemed originals. Unless otherwise provided herein or in
any other related document, the words “execute”, “execution”, “signed”, and
“signature” and words of similar import used in this Agreement shall be deemed
to include electronic signatures and the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature in ink or the use of a paper-based recordkeeping
system, as applicable, to the fullest extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
and any other similar state laws based on the Uniform Electronic Transactions
Act, provided that, notwithstanding anything herein to the contrary, the Company
is not under any obligation to agree to accept electronic signatures in any form
or in any format unless expressly agreed to by the Company pursuant to
procedures approved by the Company.

(h)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i)Restriction on Resales. If the Company or any of its subsidiaries or
affiliates (as defined in Rule 144 under the 1933 Act) shall redeem, purchase or
otherwise acquire any Registrable Security or any Exchange Security which is a
“restricted security” within the meaning of Rule 144 under the 1933 Act, the
Company will deliver or cause to be delivered such Registrable Security or
Exchange Security, as the case may be, to the Trustee for cancellation and
neither the Company nor any of its subsidiaries or affiliates will hold or
resell such Registrable Security or Exchange Security or issue any new Security
or Exchange Security to replace the same.

(j)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(k)Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect hereto. In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be affected or impaired
thereby.

[SIGNATURE PAGES FOLLOW]

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Registration Rights Agreement to be
executed by its duly authorized representative as of the date first above
written.

 

 

COMPANY:

 

 

 

PATHFINDER Bancorp, inc.

 

 

By:

 

 

 

Name: Thomas W. Schneider

 

 

Title: President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser has caused this Registration Agreement to be
executed by its duly authorized representative as of the date first above
written.

 

 

PURCHASER:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 